Name: Commission Regulation (EEC) No 4127/87 of 21 December 1987 fixing the reference prices for intra-Community trade in anchovies and Atlantic sardines for the 1988 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 386/33 COMMISSION REGULATION (EEC) No 4127/87 of 21 December 1987 fixing the reference prices for intra-Community trade in anchovies and Atlantic sardines for the 1988 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES,  for imports of Atlantic sardines into the Community as constituted at 31 December 1985 from Portugal and Spain, fresh products : Having regard to the Treaty establishing the European Economic Community, (ECU/tonne) Whole fish Size (') Extra, A (') B (') 1 217 138 2 217 138 3 335 138 4 217 138 (') The freshness, size and presentation categories are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 170 and 357 thereof, Whereas Articles 170 ( 1 ) and 357 ( 1 ) of the Act of Acces ­ sion provide that, during the period of moves towards alignment of the prices of anchovies and Atlantic sardines listed in Annex I (A) to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organiz ­ ation of the market in fishery products ('), as last amended by Regulation (EEC) No 3759/87 (2), a monitoring system is to be introduced based on the annual fixing of reference prices applicable to certain trade in the products in question between the new Member States and the Community as constituted at 31 December 1985 ; Whereas Articles 170 (2) and 357 (2) of the Act of Acces ­ sion provide that the reference prices in question are to be the same as the withdrawal prices applicable in Spain for anchovies and in the other Member States for Mediter ­ ranean sardines respectively, fixed in accordance with Article 12 ( 1 ) of Regulation (EEC) No 3796/81 ; Whereas the withdrawal prices for the 1988 fishing year for anchovies and Mediterranean sardines listed in Annex I (A) to Regulation (EEC) No 3796/81 were fixed by Commission Regulation (EEC) No 41 1 5/87 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,  for imports of anchovies into Spain from other Member States of the Community : (ECU/tonne) Whole fish Size (') Extra, A (') B (') 1 697 392 2 741 392 3 . 610 392 4 253 253 (') The freshness, size and presentation categories are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . HAS ADOPTED THIS REGULATION : Article 2 Article 1 The reference prices for the 1988 fishing year applicable under the monitoring system provided for in Articles 170 and 357 of the Act of Accession shall be as follows : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 359, 21 . 12. 1987, p. 1 . (3) See page 1 of this Official Journal . It shall apply with effect from 1 January 1988 . No L 386/34 Official Journal of the European Communities 31 . 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1987. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission